BLACKMAR, Chief Justice,
concurring in part and dissenting in part.
Missouri has always considered annexation an essential part of the law of municipal corporations. Annexation permits orderly growth and is also important in the implementation of the municipal police power, which may be seriously impacted by adjoining areas which are free from municipal control. There has not always been agreement about whether the inhabitants of an area proposed to be annexed should have a voice in a proposed annexation, and statutes have prescribed different solutions for different areas. But the law has historically provided means for annexation of all unincorporated territory.
The Court now comes to the surprising conclusion that our annexation statutes, in the form in which they were adopted in 1963, were incomplete, and that there was no provision in that law for the annexation of unpopulated areas in Saint Louis County (and now, because of intervening changes, in Jackson County). If the language provides no alternative then of course we are bound, but statutes should not be construed so as to reach a result so manifestly undesirable unless the language is compelling. I conclude that the statutes, properly construed, permit all of the annexations now before us.
The governing statutes were not enacted as a part of a comprehensive code. The basic statute, § 71.015, RSMo 1986, (known, in its initial form, as the “Sawyers Act”),1 now excludes cities “in any first class county which has adopted a constitutional charter ...,” and so excluded St. Louis County and, since January 1, 1973, Jackson County.
Sections 71.860 and 71.870, RSMo 1986, were initially enacted in 1963, and at that time had specific application only to St. Louis County, it then being the only first class county which had adopted a charter for its governance. The effect of 71.860, with an exception not material here, is to incorporate § 71.015 by reference into the statutory provisions governing “First Class Charter Counties.”
Section 71.870 applies to annexations in first class chartered counties having more than 500,000 inhabitants.2 It requires an *292election both in the annexing municipality and in the area to be annexed, with separate majorities required in each. No problem is presented as to populated areas. The principal opinion, however, reads § 71.870 as saying, “if there are no voters in the area proposed to be annexed, there may be no annexation.” The statute does not say this, and should not be construed as imposing a requirement which has never been a part of annexation law before. The section should not be read as applying to a situation which is impossible under its terms. This is especially so when the result is wholly undesirable and the statutes admit of an alternate construction.
The principal opinion observes that annexation of uninhabited areas is not wholly prohibited, pointing to § 71.012, RSMo 1986, which provides for annexation by petition of all of the owners of fee interests in the area sought to be annexed. That section was first enacted in 1976. I firmly believe that the 1963 legislature had no intention of foreclosing the annexation of uninhabited land in the first class counties of the state. The 1976 enactment, in my view, was not intended so much to fill a gap as to establish a simple consensual procedure for the annexation of tracts adjoining a municipality when the owners desired annexation. The section is not limited to the annexation of uninhabited land. Annexation has never been dependent on the unanimous consent of the owners, especially when the owners are absentees. Nor would the adoption of § 71.012 change my preferred construction of § 71.860.
The principal opinion also discusses § 71.014.2, adopted in 1984. It applies to St. Charles County and possibly to the City of St. Louis. I cannot see how it is helpful in construing the statute now before us.
There is no indication that the legislature, in adopting the 1976 amendment, focused on the problem now before us. The effect of my preferred construction would be to allow the annexation of unpopulated areas to proceed in accordance with § 71.860, incorporating § 71.015, free from the requirements of § 71.870. By virtue of the cases construing § 71.015, no second election would be required in an area which has no voters.3 The propriety of the annexation would be assured by means of the carefully devised protections of § 71.015.
We better serve the legislative purpose by probing the entire pattern of the annexation statutes with their purpose in mind. I find a purpose of providing for annexation of unincorporated territory, whether populated or not. The need for annexation may be all the more compelling when the adjoining tract is unpopulated. I cannot believe that the legislature deliberately made no provision for this situation. Under the circumstances it is better to adopt a permissible construction which would not forbid annexation than to point to the statutory lacunae and buck the entire matter back to the legislature.
I also question the statement in the principal opinion that “the County is without standing to challenge the annexation of tracts 5 and 6 on grounds of reasonableness and necessity.” This statement seems to me to be contrary to the statement in City of Town and Country v. St. Louis County, 657 S.W.2d 598, 606 (Mo. banc 1983), as follows:
The County was permitted to intervene and present its position; the issues thus raised were resolved in favor of the City....
The County complains also of an asserted loss of revenue and zoning control as a result of annexation. This is not an overriding issue; and questions of reasonableness as to transfers of responsibility were resolved by the trial judge. Similarly, the related charge made by all appellants that the annexations are motivated by an ‘unseemly’ tax grab and race for land was addressed and resolved by the trial judge.
*293This excerpt suggests not that the county lacked standing in that case, but that its complaints were heard on the merits and resolved against it. Such a holding is consistent with the approach of St. Louis County v. Village of Champ, 438 S.W.2d 205 (Mo. banc 1969). St. Louis County v. Village of Peerless Park, 726 S.W.2d 405 (Mo.App.1987), addresses a voluntary annexation under 71.012 and is inapposite. To the extent that it holds to the contrary on the issue of standing, I would not follow it.
I am persuaded nevertheless that the challenges to the annexation of Tracts 5 and 6 are without merit. It is more satisfactory to resolve the problem on the merits than to base our decision on lack of standing.
The judgments in both cases are amply supported by the evidence. I would affirm them in their entirety.

. 1953 Mo. Laws 309.


. The difference in coverage between 71.860, which applies to all first class chartered counties, and 71.870, which applies only to those having more than 500,000 inhabitants, is interesting but not significant except to demonstrate the patchwork pattern of the annexation statutes. St. Louis County and Jackson County meet both specifications. No other counties meet either. The population requirement in 71.870 was not part of the original legislation in 1963. It was added by an amendment in 1980. The effect of the amendment would be to exclude from the coverage of 71.870 (and hence the separate majorities requirement) any other first class county which might see fit to adopt a charter, and to provide that annexations in such counties should proceed under 71.015 as incorporated into 71.860. Presently Clay, St. Charles *292and Greene Counties are first class counties without charter government.


. State ex inf. Nesslage v. Village of Flint Hill, 718 S.W.2d 210 (Mo.App.1986); State ex inf. Nesslage v. City of Lake St. Louis, 718 S.W.2d 214 (Mo.App.1986).